                                          Case 5:15-cv-02543-BLF Document 422 Filed 08/02/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     TESSERA, INC.,                                      Case No. 15-cv-02543-BLF
                                   8                    Plaintiff,
                                                                                             ORDER STRIKING PLAINTIFF’S
                                   9             v.                                          MOTION TO STRIKE AT ECF 421
                                  10     TOSHIBA CORPORATION,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 1, 2019, Plaintiff Tessera, Inc. filed a Motion to Strike portions of Defendant
                                  14   Toshiba Corporation’s opposition brief to Plaintiff’s motion for partial summary judgment. See
                                  15   Motion to Strike, ECF 421. In its Motion to Strike, Plaintiff notes that it also “raised its
                                  16   evidentiary objections to these materials in its summary judgment reply brief[].” See Motion to
                                  17   Strike at 1. Indeed, as required for such objections, Plaintiff included these evidentiary objections
                                  18   in its reply brief in support of Plaintiff’s motion for summary judgment. See Plaintiff’s Summary
                                  19   Judgment Reply at 5–7, ECF 419. Thus, Plaintiff’s Motion to Strike is duplicative of its reply
                                  20   brief. Accordingly, the Court hereby STRIKES Plaintiff’s Motion to Strike at ECF 421, as well as
                                  21   the associated sealing motion at ECF 420.
                                  22

                                  23          IT IS SO ORDERED.
                                  24   Dated: August 2, 2019
                                  25                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  26                                                     United States District Judge
                                  27

                                  28
